ACCEPTED
                                                                                 05-15-00547-CV
                                                                      FIFTH COURT OF APPEALS
                                                                                 DALLAS, TEXAS
                                                                            5/13/2015 2:53:42 PM
                                                                                      LISA MATZ
                                                                                          CLERK



                  IN THE COURT OF APPEALS
             FIFTH DISTRICT OF TEXAS AT DALLAS                  FILED IN
                                                         5th COURT OF APPEALS
                                                             DALLAS, TEXAS
                                                         5/13/2015 2:53:42 PM
                                                               LISA MATZ
                    CAUSE NO. 05-15-00547-CV                     Clerk




               IN THE INTEREST OF K.V.K., a Child


            On Appeal from the 256th Judicial District Court
                        Dallas County, Texas
                Trial Court Cause No. DF-12-19679


APPELLEE, RYAN VON HOFGAARDEN’S CONTEST TO AFFIDAVIT
OF INDIGENCY OF APPELLANT, HANNA V. KUBYSHKINA FILED
                    ON MAY 6, 2015




Sandra H. White
Texas Bar No. 09430600
P.O. Box 797546
Dallas, Texas 75379
Telephone: (972) 584-9176
Telecopier: (972) 584-9177
Email:      sw@shwlawoffice.com

ATTORNEY FOR APPELLEE
RYAN VON HOFGAARDEN


APPELLEE, RYAN VON HOFGAARDEN’S CONTEST TO AFFIDAVIT OF INDIGENCY
OF APPELLANT, HANNA V. KUBYSHKINA FILED ON MAY 6, 2015
Page 1 of 3
TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES, RYAN VON HOFGAARDEN, Appellee, and in

accordance with Rule 145, Texas Rules of Civil Procedure, and Texas

Appellate Rule 20.1.(e) (1) and (2), the Appellee Ryan Von Hofgaarden files

this contest to Appellant’s Affidavit of Indigency filed herein on May 6,

2015 and moves for the Court to determine, after evidence presented, the

ability of the Appellant to pay costs of the Court. The Affidavit of Appellant,

Hanna V. Kubyshkina was not accompanied by an attorney’s IOLTA

(Interest on Lawyers Trust Account) certificate. This Contest to the Affidavit

of Indigency filed by Appellant, Hanna V. Kubyshkina is filed within the ten

(10) days required by the Rules stated above herein.

                                 Respectfully submitted,

                                 LAW OFFICE OF SANDRA H. WHITE
                                 P.O. Box 797546
                                 Dallas, TX 75379
                                 Tel: (972) 584-9176
                                 Fax: (972) 584-9177

                                 By: /s/ Sandra H. White
                                     Sandra H. White
                                     State Bar No. 09430600
                                     sw@shwlawoffice.com
                                     Attorney for Appellee
                                     Ryan Von Hofgaarden

APPELLEE, RYAN VON HOFGAARDEN’S CONTEST TO AFFIDAVIT OF INDIGENCY
OF APPELLANT, HANNA V. KUBYSHKINA FILED ON MAY 6, 2015
Page 2 of 3
                        CERTIFICATE OF SERVICE

I hereby certify that on May 13, 2015, a complete and accurate copy of this
document was electronically served upon the following attorneys by means
of transmission to their respective electronic filing service providers in
compliance with Rule 21a of the Texas Rules of Civil Procedure:
Baltasar D. Cruz                                Tim Gonzalez
P.O. Box 821413                                 P.O. Box 600823
Dallas, TX 75360                                Dallas, TX 75382

Ms. Glenda Johnson Finkley, Court Reporter
256th Judicial District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., 4th Floor
Dallas, TX 75202
to: G.Finkley@dallascounty.org

Mr. Matt Garcia
CS Unit 421
Dallas County Domestic Relations Office
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Suite 128
Dallas, TX 75202

Mr. Ray Pearce Assistant Attorney General
Child Support Division
1250 W. Mockingbird Lane, Suite 300
Dallas, TX 75247

Dallas County District Clerk
George L. Allen Sr. Courts Bldg.
600 Commerce St.
Dallas, TX 75202
                                        /s/ Sandra H. White
                                        Sandra H. White

APPELLEE, RYAN VON HOFGAARDEN’S CONTEST TO AFFIDAVIT OF INDIGENCY
OF APPELLANT, HANNA V. KUBYSHKINA FILED ON MAY 6, 2015
Page 3 of 3